United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1759
                                    ___________

Anthony C. Kenney,                   *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Harbor Distributing Company; Nick    * Eastern District of Arkansas.
Pierce, Director,                    *
                                     *        [UNPUBLISHED]
             Appellees.              *
                                ___________

                          Submitted: August 30, 2001

                                Filed: September 5, 2001
                                    ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Kenney appeals the district court’s1 dismissal of one defendant, and its
grant of summary judgment to the other defendant, in his race discrimination lawsuit.
Having carefully reviewed the record and the parties’ submissions on appeal, we
conclude that the district court’s rulings were correct. See Ring v. First Interstate


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
Mortgage, Inc., 984 F.2d 924, 926 (8th Cir. 1993) (standard of review for Fed. R.
Civ. P. 12(b)(6) dismissal); Lynn v. Deaconess Med. Center-W. Campus, 160 F.3d
484, 486 (8th Cir. 1998) (standard of review for grant of summary judgment).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-